MEMORANDUM **
*640Samir I. Taha appeals pro se from the district court’s order dismissing his civil rights action against his former attorney. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.2003), and may affirm on any ground fairly supported in the record, Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir.1984). We affirm.
The district court properly dismissed Taha’s second amended complaint for failure to state a claim. See, e.g., Simmons v. Sacramento County Superior Court, 318 F.3d 1156, 1161 (9th Cir.2003) (conclusory allegations that private attorney was conspiring with state officers to deprive plaintiff of due process insufficient to state 42 U.S.C. § 1983 claim). Contrary to Taha’s contention, we do not read the district court’s order as dismissing all of his claims for lack of subject matter jurisdiction, and in any event we could affirm on the alternative ground that he failed to state a claim. See Scott, 746 F.2d at 1378.
Taha’s contention that the district court converted the defendant’s motion to dismiss into a motion for summary judgment is also unavailing. See Kourtis v. Cameron, 419 F.3d 989, 994 n. 2 (9th Cir.2005) (rejecting assertion “that the district court converted [defendant’s] motion to dismiss into a summary judgment motion by considering extraneous materials” “because the district court limited its analysis to materials properly within the purview of a motion to dismiss”).
Taha’s remaining contentions are also not persuasive.
AFFIRMED.

 This disposition is not appropriate for publi*640cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.